Citation Nr: 1203163	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  08-07 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for schizophrenia.

2.  Entitlement to a rating higher than 10 percent for dermatophytosis of the feet.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel



INTRODUCTION

The Veteran served on active duty from October 1953 to September 1955.

This appeal to the Board of Veterans' Appeals (Board) is from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  In particular, a May 2007 decision denied the Veteran's claim of entitlement to a disability rating higher than 10 percent for dermatophytosis pedis (i.e., for a skin condition affecting his feet), whereas a May 2008 RO decision denied his petition to reopen his claim for service connection for schizophrenia - concluding there was not new and material evidence since a prior, final and binding, August 1987 decision that had previously considered and denied this claim.

The Board has advanced this appeal on the docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

Since, however, the claims require further development before being decided on appeal, the Board is remanding the claims to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

The Board finds that additional evidentiary development is needed before it may adjudicate either claim on appeal, including to schedule a hearing and to provide the Veteran another VA compensation examination to reassess the severity of his skin condition, including in terms of whether it now also affects his legs (that is, in addition to his feet).

He filed a VA Form 9 (substantive appeal) in April 2010 in response to the statement of the case (SOC) addressing his petition to reopen his claim for service connection for schizophrenia on the basis of new and material evidence.  

On the second page of that form he indicated he wanted a local hearing with an RO Review Officer (presumably referring to a Decision Review Officer (DRO)).  The requested hearing was never scheduled, however, and there is no indication he has withdrawn that hearing request.  Thus, on remand, the RO/AMC should schedule a hearing before a DRO.  Although the hearing request concerns the appeal for schizophrenia, the Veteran may also offer testimony and evidence concerning the claim for a higher rating for his skin disorder.

Further concerning this increased-rating claim, the Veteran argues that his skin condition warrants a rating higher than 10 percent because it has spread to both legs, so no longer affects just his feet.  He and his representative therefore maintain that another VA compensation examination is needed to reassess the severity of this skin condition during an "active" phase, when the disease is most prevalent.  The Board agrees and therefore is granting this request for an additional VA compensation examination.  Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994) (requiring that a VA examination be performed, if possible, during an active stage of the disease).  See also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record does not adequately reveal the current state of claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination).

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Schedule a hearing before a local DRO at the earliest opportunity in accordance with this request on the second page of the Veteran's April 2009 substantive appeal (on VA Form 9).  And while this request concerns only his petition to reopen his claim for service connection for schizophrenia on the basis of new and material evidence, notify him that he may also testify and submit additional evidence concerning his increased-rating claim for dermatophytosis of the feet (and possible legs).
If the Veteran no longer wants this hearing, have him confirm this in writing.

2.  Schedule a VA dermatology examination to reassess the severity of his service-connected dermatophytosis, preferably during an active stage of the disease.  Ask the examiner to determine whether it has spread to other parts of the Veteran's body - namely, to his legs - and provide specific findings as to the percentage of the Veteran's entire body affected by this condition, as well as the percentage of the exposed areas of his body.  In other words, an opinion is needed concerning whether this condition affects areas of the Veteran's body other than just his feet and, if so, to what extent.  The examiner must also indicate whether treatment of this disease has included intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of 6 weeks or more during the past 
12 months, or other period, or whether only topical agents have been used or prescribed. 

In making these necessary determinations, the examiner should understand that only dermatophytosis is service connected.  Therefore, if a skin disorder other than dermatophytosis is identified, for which service connection has not been established, this fact should be clearly stated in the report and, to the extent possible, the manifestations of this other disease distinguished or differentiated from those attributable to the service-connected dermatophytosis.

It is imperative that the claims file be made available to the examiner for review of the Veteran's pertinent medical and other history, including a complete copy of this remand. 

3.  Then readjudicate these claims in light of all additional evidence.  If either claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims. 

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



